DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 2 shows item 200 not mentioned in the written description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the 


Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 states “to identify the frequency having a peak in the spectrum of the signal” which should be  “to identify a frequency having a peak in the spectrum of the signal”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 6, 9, 11-13, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverberg et al. (US 5953428).

Regarding claim 1, Silverberg discloses a method of reducing noise comprising: 
receiving a signal (figure 2, error signal E1) representative of noise in a cancellation zone (column 3 lines 49-62, see figure 1 left hand side); 
identifying a frequency within the signal to be reduced in the cancellation zone (via 18 and 20 of figure 1, such as frequency w1, column 2 lines 52 to column 3 lines 29); 
down converting (via multipliers on right of figure 2, frequency w1 related to top block 24) the signal to place the identified frequency at baseband  (via multipliers on right of figure 2, frequency w1 related to top block 24)
generating a baseband anti-noise signal (output of 24, one for each actuator) based upon the down converted signal (column 4 lines 8-30, inverse sound made by running through “plant pseudoinverse”); 
up converting (via multipliers on left of figure 2) the baseband anti-noise signal to the identified frequency to produce an anti-noise signal (input or output of 26) having components at the identified frequency (column 4 lines 31-41); and 
providing the anti-noise signal (such as signal for A1 from 28, figures 1 and 2) to be transduced into an acoustic signal (via loudspeakers such as A1, column 2 line 45).

Regarding claim 2, Silverberg discloses wherein the signal representative of noise in the cancellation zone is a microphone signal (see claim 14 and figure 1).

Regarding claim 3, Silverberg discloses wherein identifying a frequency within the signal to be reduced in the cancellation zone includes analyzing the signal in a pre-selected range of frequencies (determined “a priori”, column 3 lines 23-29).

Regarding claim 6, Silverberg discloses wherein the anti-noise signal having components at the identified frequency is a narrowband anti-noise signal having components at and around the identified frequency (“this produces M basebanded tonal error signals” column 3 line 49-62, bandwidth delta w1 small enough so “no spectral overlap”, column 4 line 42-67).

Regarding claim 9, Silverberg discloses the anti-noise signal includes frequency components having amplitude and phase characteristics to destructively interfere with narrowband noise at or around the identified frequency (column 2 lines 42-46, column 4 lines 8-30, inverse sound made by running through “plant pseudoinverse”).


Regarding claim 11, Silverberg discloses a noise cancellation system comprising: 
a sensor (figure 2, sensor/microphone E1, see claim 14 wherein sensor is microphone) configured to provide a signal representative of noise in a cancellation zone  (column 3 lines 49-62, see figure 1 left hand side); and 
a controller (microprocessor of figure 1 containing 16 and 18, column 2 lines 47-55) coupled to the sensor and configured to: 

identify a frequency within the signal to be reduced in the cancellation zone (via 18 and 20 of figure 1, such as frequency w1, column 2 lines 52 to column 3 lines 29), 
down convert  (via multipliers on right of figure 2, frequency w1 related to top block 24) the signal to place the identified frequency at baseband (via multipliers on right of figure 2, frequency w1 related to top block 24), 
generate a baseband anti-noise signal  (output of 24, one for each actuator) based upon the down converted signal (column 4 lines 8-30, inverse sound made by running through “plant pseudoinverse”), 
up convert (via multipliers on left of figure 2) the baseband anti-noise signal to the identified frequency to produce an anti-noise signal (input or output of 26) having components at the identified frequency (column 4 lines 31-41), and 
provide the anti-noise signal  (such as signal for A1 from 28, figures 1 and 2) to be transduced into an acoustic signal (via loudspeakers such as A1, column 2 line 45).

Regarding claim 12, Silverberg discloses wherein the sensor is a microphone and the signal representative of noise in the cancellation zone is a microphone signal (see claim 14 and figure 1).



Regarding claim 16, Silverberg discloses wherein the anti-noise signal having components at the identified frequency is a narrowband anti-noise signal having components at and around the identified frequency (“this produces M basebanded tonal error signals” column 3 line 49-62, bandwidth delta w1 small enough so “no spectral overlap”, column 4 line 42-67). 

Regarding claim 19, Silverberg discloses wherein the anti-noise signal includes frequency components having amplitude and phase characteristics to destructively interfere with narrowband noise at or around the identified frequency (column 2 lines 42-46, column 4 lines 8-30, inverse sound made by running through “plant pseudoinverse”).

Regarding claim 20, Silverberg discloses further comprising a loudspeaker (loudspeakers such as A1, column 2 line 45) coupled to the controller that receives the anti-noise signal and transduces the anti-noise signal into an acoustic signal (see figure 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverberg et al. (US 5953428).

Regarding claim 7, although Silverberg is silent to the exact bandwidth of the baseband signals, it would have been obvious to the designer that their bandwidth may be as wide or as narrow as they wished, at their preference as long as there was no spectral overlap (as mentioned in Silverberg column 4 lines 42-67).  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the components at and around the identified frequency is limited to a range of frequencies 20 Hz below the identified frequency and 20 Hz above the identified frequency, or narrower.
Claim 17 is rejected in an analogous manner.

Regarding claim 8, although Silverberg is silent to the exact bandwidth of the baseband signals, it would have been obvious to the designer that their bandwidth may be as wide or as narrow as they wished, at their preference as long as there was no spectral overlap (as mentioned in Silverberg column 4 line 42-67).  Therefore, at the 
Claim 18 is rejected in an analogous manner.


Claims 4, 5, 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silverberg et al. (US 5953428) in view of Bastyr et al. (US 20190270350 A1).

Regarding claim 4, Silverberg does not expressly disclose a cavity resonance.
Bastyr discloses wherein a pre-selected range of frequencies is associated with a cavity resonance (tire cavity resonance, see abstract, figure 2, paragraph[0020]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the cavity resonance frequency range of Bastyr as the frequency range to cancel in the system of Silverberg for the benefit of using the system to cancel existing tire cavity noise.  Therefore, it would have been obvious to combine Bastyr with Silverberg to obtain the invention as specified in claim 4.
Claim 14 is rejected in an analogous manner.


Claim 15 is rejected in an analogous manner.

Regarding claim 10, Silverberg discloses wherein identifying a frequency within the signal comprises analyzing the signal (by several well-known procedures for measurement and analysis, such as methods of spectral analysis, column 3 lines 28-29).
Silverberg does not expressly disclose using a peak value.
Bastyr discloses identifying a frequency within a signal (from a sensor) comprises analyzing a signal to identify the frequency having a peak in the spectrum of the signal (see figure 2, paragraph[0041]).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the peak frequency identification of Bastyr in the system of Silverberg for the benefit of quickly finding the loudest noise even if the frequency varies.  Therefore, it would have been obvious to combine Bastyr with Silverberg to obtain the invention as specified in claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/Examiner, Art Unit 2654